Citation Nr: 1216698	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  04-14 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a psychiatric disorder, other than posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to May 1968. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.  The Board remanded the issue on appeal in February 2006 and August 2010 for additional development of the record.


FINDING OF FACT

Prior to the promulgation of a decision by the Board, the RO granted service connection for an acquired psychiatric disorder, other than PTSD.  There remains no case or controversy as to this issue.


CONCLUSION OF LAW

The criteria for dismissal of an appeal have been met.  38 U.S.C.A. § 7105 (d)(5) (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  During the pendency of the appeal, the RO granted service connection for major depressive disorder (May 2009 rating decision) and assigned a 40 percent rating, effective on February 2, 2009.  This was held to be secondary to his prostate cancer and erectile dysfunction.  (It appears that this rating was not in the file available to the Board at the time the case was previously before the Board.)  

In effectuating the August 2010 Board decision, the RO granted service connection for PTSD and re-characterized the Veteran's psychiatric disability as PTSD with major depressive disorder (December 2010 rating decision) and assigned a 50 percent rating, effective on July 15, 2002.  The Veteran did not appeal these rating decisions.  Therefore, his appeal concerning the issue of service connection for a psychiatric disorder, other than PTSD has been resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The issue on appeal is dismissed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


